960 So. 2d 782 (2007)
FIRST DELTA FINANCIAL CORP., et al., Appellant,
v.
In re ESTATE OF James G. WYCHIE, Appellee.
No. 3D06-1761.
District Court of Appeal of Florida, Third District.
May 30, 2007.
Ferdie and Lones and Ainslee R. Ferdie, Miami, for appellant.
Hoffman, Larin Agnetti and John B. Agnetti and Richard L. Larin, North Miami Beach, for appellee.
Before GREEN, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Affirmed. See May v. Illinois Nat'l Ins. Co., 771 So. 2d 1143 (Fla.2000); Dobal v. Perez, 809 So. 2d 78 (Fla. 3d DCA 2002).